Bboxles, J.
1. The defendant’s plea that the fertilizer for which her note was given was bought for her husband, and that she could not be held liable on the note, as it was an assumption of her husband’s debt, presented an issue of fact, which was passed upon by the jury and resolved against her; and there was ample evidence to support their finding upon this issue.
2. The other questions in this ease are controlled by the decision of this court in Newell v. Douglas Oil & Fertiliser Co., ante, 172 (88 S. E. 1009). Under that decision the court did not err in sustaining the demurrer to certain paragraphs of the defendant’s amended answer.
3. The court did not err in overruling the motion for a new trial.

Judgment affirmed.